CORRECTED COPY

                UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                           Before
                            CAMPANELLA, HERRING, and PENLAND
                                  Appellate Military Judges

                               UNITED STATES, Appellant
                                             v.
                             Sergeant STEVEN E. WOLPERT
                               United States Army, Appellee

                                    ARMY MISC 20160437

                           Headquarters, 10th Mountain Division
                              S. Charles Neill, 1 Military Judge
                  Lieutenant Colonel John J. Merriam, Staff Judge Advocate

For Appellee: Colonel Mary J. Bradley, JA; Lieutenant Colonel Melissa R.
Covolesky, JA; Captain Ryan T. Yoder, JA (on brief).

For Appellant: Colonel Mark H. Sydenham, JA; Major Jihan Walker, JA; Captain
Carling M. Dunham, JA (on brief).


                                       22 September 2016

                     -----------------------------------------------------------
                       OPINION OF THE COURT AND ACTION ON APPEAL
                        BY THE UNITED STATES FILED PURSUANT TO
                      ARTICLE 62, UNIFORM CODE OF MILITARY JUSTICE
                     -----------------------------------------------------------

CAMPANELLA, Senior Judge:

       In this case, we analyze personal jurisdiction over appellee, a member of the
reserve component, who allegedly committed criminal acts between periods of
inactive-duty training (IDT). We conclude jurisdiction under Articles 2(a)(3) and
2(c), Uniform Code of Military Justice [hereinafter UCMJ] does not exist.

       Appellee was charged with one specification of maltreatment, three
specifications of sexual assault, one specification of abusive sexual contact, and one


1
    Corrected
WOLPERT—ARMY MISC 20160437

specification of fraternization in violation of Articles 93, 120, and 134 UCMJ, 10
U.S.C. §§ 893, 920, 934 (2012).

       On 16 June 2016, the military judge dismissed all charges and specifications
for lack of personal jurisdiction. The government filed a motion for reconsideration
on 19 June 2016, which the military judge denied on 20 June 2016.
       This case is before this court pursuant to a government appeal of the military
judge’s ruling in accordance with Article 62, UCMJ, and Rule for Courts-Martial
[hereinafter R.C.M.] 908(a).

                                  BACKGROUND

      Appellee is a member of the reserve component assigned to a unit in
Brockton, Massachusetts. His unit conducted IDT on 17-19 October 2014 at Fort
Devens, Massachusetts. The unit scheduled five “unit training assembly” (UTA)
periods for that weekend. A three-and-a-half-hour UTA (1800-2130) was conducted
Friday; two four-hour UTAs (0800-1200, 1300-1700) were conducted Saturday; and
two four-hour UTAs (0800-1200, 1300-1700) were conducted Sunday.

      According to the government’s key witness on this interlocutory question,
reserve personnel receive one day of pay and one retirement point for each UTA
period attended. A sign-in and sign-out roster was used at the beginning and end of
each day for accountability and pay purposes. Appellee attended all five UTAs and
signed in and out at the beginning and end of each day.

      Because the unit was training away from its home station, the unit paid for
lodging, with unit funds, for those whose home of record was more than fifty miles
away from the UTA location. As a result, appellee’s unit provided lodging-in-kind
at a motel in Leominster, Massachusetts, which appellee used. Appellee’s unit
provided motel rooms because the Fort Devens barracks were full.

      The unit also made breakfast, lunch, and dinner available for members on
Saturday, 18 October 2014. It is unclear from the record whether appellee received
transportation compensation or whether his unit provided transportation, or neither.

       On 18 October 2014, after the afternoon UTA period had ended and appellee
had signed out on the unit accountability roster, appellee allegedly sexually
assaulted an enlisted soldier in his unit at the motel where unit members were being
housed by their reserve unit. At the time of the alleged offenses, appellee was the
acting first sergeant of the unit.

      The Army asserted jurisdiction over appellee and initiated court-martial
proceedings. At appellee’s court-martial, defense counsel challenged the Army’s




                                          2
WOLPERT—ARMY MISC 20160437

personal jurisdiction over appellee. The military judge dismissed all charges and
specifications against appellee for lack of jurisdiction.

                             STANDARD OF REVIEW

       Jurisdiction is a legal question we review de novo. United States v. Harmon,
63 M.J. 98, 101 (C.A.A.F. 2006). When reviewing matters under Article 62(b),
UCMJ, we “will take action only with respect to matters of law,” and we are “bound
by the military judge’s factual determinations unless they are unsupported by the
record or clearly erroneous.” R.C.M. 908(c)(2); United States v. Gore, 60 M.J. 178,
185 (C.A.A.F. 2004). The burden is on the government to prove jurisdiction by a
preponderance of the evidence. United States v. Oliver, 57 M.J. 170, 172 (C.A.A.F.
2002); see also R.C.M. 905(c)(2)(B).

                   MILITARY JUDGE’S FINDINGS OF FACT
                        AND CONCLUSIONS OF LAW

       After a hearing on this topic, the military judge issued written findings of fact
and conclusions of law. The military judge found that on 17-19 October 2014, the
accused’s unit conducted scheduled weekend IDT, and the training was comprised of
five separate and discrete UTAs. He also found the appellee was not on orders
during this period and that appellee signed out before he allegedly committed the
crimes of which he is accused. The military judge further found that after the
conclusion of UTA on Saturday at 1700, 18 October 2014, the IDT period ended
until the next morning when appellee signed back in. Lastly, the military judge
found no unit policy purporting to confer jurisdiction over a soldier using lodging-
in-kind. We find the military judge’s factual determinations are supported by the
record before us and are not clearly erroneous.

       In his conclusions of law, the military judge held that appellee signed out at
1700 on 18 October 2014, and was no longer on IDT when he allegedly committed
the charged offenses. He also held that appellee was not ordered into active duty
status for any period during the 17-19 October 2014 drill weekend. Based on these
findings, he concluded appellee was not subject to military jurisdiction.

                                     ANALYSIS

                                 Personal Jurisdiction

      “Since 1987 it has been clear that an inquiry into court-martial jurisdiction
focuses on the person’s status, i.e., whether the person is subject to the UCMJ at the
time of the offense.” United States v. Ali, 71 M.J. 256, 261 (C.A.A.F. 2012) (citing
Solorio v. United States, 483 U.S. 435 (1987)); see also United States v. Harmon, 63
M.J. 98, 101 (C.A.A.F. 2006) (“military jurisdiction over the person continues as



                                           3
WOLPERT—ARMY MISC 20160437

long as military status exists.”). “Both the Supreme Court of the United States and
[the Court of Appeals for the Armed Forces] have insisted that courts-martial not
exercise jurisdiction beyond that granted by the applicable statutes.” Willenbring v.
Neurauter, 48 M.J. 152, 157 (C.A.A.F. 1998). That the statutory grants of personal
jurisdiction are limited and specific is consistent with the principle that we are a
system of limited jurisdiction. The applicable statute, 10 U.S.C. § 802, lists
“persons subject” to the UCMJ; it includes:

             (a)(1) Members of a regular component of the armed
             forces, including . . . other persons lawfully called or
             ordered into, or to duty in or for training in, the armed
             forces, from the dates when they are required by the terms
             of the call or order to obey it;

             [...]

             (a)(3) Members of a reserve component while on inactive-
             duty training; and

             [...]

             (c) a person serving with an armed force (who submitted
             voluntarily to military authority; met mental competency
             and minimum age at the time of voluntary submission to
             military authority; received military pay or allowances;
             and performed military duties).

                            1. Article 2(a)(1)—On Orders

       Pursuant to Article 2(a)(1), UCMJ, persons under a call or order for duty or
training are subject to the UCMJ from the dates when they are required by the terms
of the order to obey it. This means that reserve component soldiers ordered to
annual training (AT), active duty for training (ADT), or other forms of active duty
are subject to the UCMJ. Id. See also R.C.M. 202 discussion (2)(A)(i) (2012);
Duncan v. Usher, 23 M.J. 29, 34 (C.M.A. 1986)(“under Article 2(a)(1), Congress
granted jurisdiction over Reserves who are on active duty.”). 2



2
  10 U.S.C. § 101(d)(1) defines “active duty” as “full-time duty in the active
military service of the United States” that “includes full-time training duty, annual
training duty . . . .”




                                           4
WOLPERT—ARMY MISC 20160437

       Here the government produced the appellee’s unit training calendar indicating
scheduled training dates throughout the year. The government also produced
evidence that appellee had a contractual obligation to attend a certain amount of
training each year. The government did not, however, produce evidence that
appellee was ordered or obligated to attend the 17-19 October UTAs.

       Mr. Bouchard, a staff operations training specialist in his civilian capacity
and the deputy battalion commander of appellee’s reserve unit, testified that
appellee was not “under a call or order for duty or training.” He explained that with
a supervisor’s approval, a member of the unit could miss some of the UTAs as long
as he or she still fulfilled the forty-eight UTA per year obligation. Based on the
record before us and the fact that Article 2(a)(3) specifically covers periods of IDT,
we agree with the military judge’s conclusion that no jurisdiction exists under
Article 2(a)(1), UCMJ.

                    2. Article 2(a)(3)—On Inactive-Duty Training

        Article 2(a)(3), UCMJ, covers “[m]embers of a reserve component while on
inactive-duty training.” The question before this court is whether IDT includes
periods before signing in and after signing out of an IDT drill period, while away
from home station and not on orders, and while receiving in-kind lodging and
provided meals. The Court of Appeals for the Armed Forces (CAAF) recently
acknowledged Article 2(a)(3), UCMJ, has not been the subject of much analysis but
“little analysis is required to conclude that the operative statutory language refers to,
and thus is limited to, a ‘member[] of a reserve component’ ‘while on inactive-duty
training.’” United States v. Morita, 74 M.J. 116, 120 (C.A.A.F. 2015). See 10
U.S.C. § 101(d)(7). 3


3
  The Air Force Court of Criminal Appeals (Air Force Court) has decided two cases
concerning IDT. In 1992, a reservist challenged Article 2(a)(3) jurisdiction over his
mid-afternoon larceny for three reasons: 1) he only signed into the morning session
but did not sign out of the afternoon session due to his apprehension; 2) he was not
present during the afternoon session; and 3) he was not paid for the afternoon
session. United States v. Wall, ACM 29002, 1992 CMR LEXIS 642 (A.F.C.M.R.
1992). The court found jurisdiction because the reservist, who was still in uniform,
had not departed from IDT at noon during any prior drill weekend and did not
request permission to do so on the date of his offenses. Additionally, it was his
apprehension that prevented him from signing the afternoon sheet.

More recently, the same court found a reservist “was in military status and thus
subject to military jurisdiction” pursuant to Article 2(a) for the entire IDT weekend,
not just during each of the “four-hour blocks[s] of training, duty or instruction.”

                                                                         (continued . . .)


                                            5
WOLPERT—ARMY MISC 20160437

       Here, the government attempted to prove jurisdiction through Mr. Bouchard’s
testimony. Mr. Bouchard agreed with the military judge’s reading of Army Reg.
140-1, Army Reserves Mission Organization and Training [hereinafter AR 140-1],
para. 3-4 (20 Jan. 2004), in that a reservist who shows up to a four hour UTA gets
one day’s pay or one retirement point or both. Mr. Bouchard also agreed that on 18
October 2014, the period from first formation at 0800 until a break at 1200 would
constitute a completed UTA period. Similarly, from 1300 until 1700 constituted the
second UTA. The purpose of signing out at the end of the UTA was to certify the
soldier’s presence for the full day for pay purposes. Mr. Bouchard also indicated a
reservist would have no additional duties the rest of the duty day after signing out. 4

       The military judge’s finding that the IDT period ended when appellee signed
out of the second UTA on Saturday at 1700, 18 October 2014, is not clearly




(. . . continued)
United States v. Morita, 73 M.J. 548, 552 n. 3, 558-59 (A.F. Ct. Crim. App. 2014).
The CAAF disagreed with the Air Force Court’s finding of jurisdiction because the
documents introduced by the government that showed the dates of the IDT time
frames were possibly forged and therefore could not place a reservist in a military
status that would confer UCMJ jurisdiction. Morita, 74 M.J. at 121-22.
The Navy-Marine Corps Court of Criminal Appeals has also addressed Article
2(a)(3): “Clearly, this jurisdictional qualification limits UCMJ jurisdiction over a
reservist to those times when he or she is actually serving on inactive duty training.”
United States v. Spradley, 41 M.J. 827 (N.M. Ct. Crim. App. 1995). Spradley,
however, was limited to determining that the appellee’s separation from active duty
terminated UCMJ jurisdiction over crimes he committed while on active duty.
4
  While it is unclear how reservists are provided meals and lodging when they have
no military status during periods outside the UTA, the government provides no
evidence to support a different conclusion. Authority also exists to find a service
member in the line of duty due to an injury, illness, or disease incurred or
aggravated while remaining overnight immediately before the commencement of
inactive-duty training, or while remaining overnight, between successive periods of
inactive-duty training, at or in the vicinity of the site of the inactive-duty training.
37 U.S.C. § 206. Likewise, a reservist is eligible for death gratuity payments if he
or she: 1) dies while on IDT; 2) assumed an obligation to perform IDT and dies
while traveling directly to or from that IDT; or 3) dies while staying at his or her
residence during the period of such IDT or between successive days of IDT. 10
U.S.C. § 1475. These statutes, however, do not confer jurisdiction.




                                            6
WOLPERT—ARMY MISC 20160437

erroneous nor unsupported by the record. Based on the evidence before us, we
conclude there was not jurisdiction under Article 2(a)(3). 5
                   3. Article 2(c)—Serving with an Armed Force

       Reserve component servicemembers are only explicitly subject to UCMJ
jurisdiction when performing active duty or IDT under Article 2(a)(3), UCMJ.
Appellee argues that the application of Article 2(c) under these circumstances would
render Article 2(a)(3) superfluous. In United States v. Phillips, however, the CAAF
held UCMJ jurisdiction could attach to reserve servicemembers by applying Article
2(c), UCMJ. 58 M.J. 217 (C.A.A.F. 2003).

       In applying Article 2(c), UCMJ to this case, appellee does not meet the
Phillips factor we find most important–specifically, he was not ordered to active
duty or on orders of any kind. In interpreting statutes, where one reading would
cause a redundancy and another would avoid it, we will not adopt the reading that
causes a redundancy. Jarecki v. G.D. Searle & Co., 367 U.S. 303, 307-08 (1961). If
a member of the reserve component is subject to UCMJ jurisdiction under Article
2(c) for the entire IDT weekend, there would be no need for Article 2(a)(3). We,
therefore, conclude he was not serving with the armed forces for purposes of
personal jurisdiction. We find the government did not prove the court-martial had
Article 2(c) jurisdiction over appellee.

                                  CONCLUSION

     Based upon our review of the record, the appeal of the United States is
DENIED.


5
  At the Secretary of Defense’s direction, the General Counsel of the Department of
Defense established the Military Justice Review Group (MJRG) to conduct a
comprehensive review of the military justice system. Recently, the MJRG
recommended amendments to Article 2(3)(a), UCMJ, to provide a basis for personal
jurisdiction over reservists performing inactive-duty training (IDT) in certain
circumstances. Specifically, the MJRG was concerned about jurisdictional gaps
when misconduct by a reserve component member is carried out: 1) while en route
from their home to their IDT drill site, 2) while berthed in military housing or
contract commercial berthing, 3) during periods between successive IDTs (i.e. meal
breaks and Saturday evenings), or 4) while en route from the IDT site to their home.
Military Justice Review Group, Dep’t of Defense, Report of the Military Justice
Review Group Part I: UCMJ Recommendations 154 (2015). However, while
amendments to Article 2, UCMJ, are currently pending before Congress, they are not
law and have no effect on this case.




                                         7
WOLPERT—ARMY MISC 20160437


    Judge HERRING and Judge PENLAND concur.


                               FOR THE COURT:


                                     FOR THE COURT:
                               MALCOLM H. SQUIRES, JR.
                               Clerk of Court

                                     MALCOLM H. SQUIRES, JR.
                                     Clerk of Court




                                 8